UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1626



MARIE M. CHITWOOD,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-98-535-7)


Submitted:   October 29, 1999           Decided:     November 19, 1999


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Charles D. Bennett, Jr., Roanoke, Virginia, for Appellant. James
A. Winn, Chief Counsel, Region III, Patricia M. Smith, Deputy Chief
Counsel, William B. Reeser, Assistant Regional Counsel, Office of
the General Counsel, SOCIAL SECURITY ADMINISTRATION, Robert P.
Crouch, Jr., United States Attorney, Thomas L. Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marie M. Chitwood appeals from the magistrate judge’s order*

granting summary judgment to the Commissioner of Social Security on

her claim for disability benefits.   Having reviewed the briefs and

the administrative record, we find that substantial evidence sup-

ported the Administrative Law Judge’s decision denying benefits.

Accordingly, we affirm on the reasoning of the magistrate judge.

See Chitwood v. Apfel, No. CA-98-535-7 (W.D. Va. Mar. 18, 1999).

We deny Chitwood’s motion for a remand because she failed to demon-

strate that the information contained in Dr. Lemmer’s letter was

new and material evidence.   See 42 U.S.C. § 405(g) (1994).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c)(1) (1994).


                                 2